Title: From Thomas Jefferson to James Madison, 20 June 1801
From: Jefferson, Thomas
To: Madison, James


               
                  Dear Sir
                  Washington June 20. 1801.
               
               I observe a great number of contracts for carrying the mails are advertised to be made within a short time hence, & for 4. years. I suppose the principal reason for making such long contracts is the trouble which would be so often recurring to the post office, if they were shorter. this should have it’s just weight: but it may be doubted whether contracts for so long a time as 4. years do not produce greater evils. but however this may be decided hereafter, for the present I am disposed to believe that a shorter term would be better for once. I have long been persuaded that we might greatly increase the rapidity of the movements of the mails; & have had it in contemplation to propose this when we get ourselves a little clear of more pressing business. but we shall be precluded by the 4. year contracts. I suggest to your consideration therefore the expediency of making the ensuing contracts for one year only, to give us time to try whether a more rapid conveyance be not practicable. the time for making the contracts being close at hand, an immediate determination seems necessary. accept assurances of my affectionate esteem & respect
               
                  
                     Th: Jefferson
                  
               
            